Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 15, please replace “the patterning”  with - - a patterning- - to properly introduce this layer. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-14 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Van Laere et al. 20070263973, in view of Godet et al. 20150325325410.
Van Laere et al. 20070263973 shows in figure 6c, a substrate (14), including a core layer (12), a cladding layer (11), a hard mask layer (41) and a resist (42). The substrate can be InP, GeAs, or Si, The core can be InGaAsP, the upper cladding layer can be InP and the hardmask 2, Si3N4 or metals.  A top antireflection coating (not shown) can be provided. The coupler can be formed in GaAs, SiO2 or Si3N4 [0055-0057,0062].  The resist is patterned as in figure 6d, and used to etch the hardmask using a reactive ion etch or the like to form perpendicular/orthogonal sidewalls.  The resist (patterning layer of the claims) is then removed and the angled slots (10) to form the grating are etched through the openings in hardmask through the cladding, core and into the substrate using ion beams etching or the like.  The hardmask is then removed [0063-0068).  Figure 1 shows these slots to be formed across the entire width (30 in y direction) of the substrate 
Godet et al. 20150325325410 illustrates in figure 1B a top view shows the extraction plate (114) which has a rectangular opening/aperture (116), which defines a ribbon ion beam dimensions and shape.  The ion beam has an X axis which is longer than the dimension of the substrate being processed.  The length of the ion beam ribbon may be for examples 33 cm with the substrate being 30 cm. This allows the processing of the entire width of the substrate in a single pass [0036].  The angle of incidence of the beam can be controlled [0028,0030,0038,0048]
	It would have been obvious to modify the processes of forming the etched structure shown in figures 1 and 6(f) of Van Laere et al. 20070263973, using the process of figures 6a-f,  where the substrate (14) is InP, GeAs, InGaAsP or Si, the core (12) is InGaAsP, the cladding (11) is InP and the hard mask (41) is SiO2 or Si3N4 as discussed at [0056,0062] of Van Laere et al. 20070263973 by using a rectangular ribbon ion beam with a width greater than that of the substrate to be etched as taught by Godet et al. 20150325325410 for the angled ion etch to produce the angled grating structures shown in figure 6f of Van Laere et al. 20070263973 to gain the benefit of processing the entire width of the substrate in a single pass discussed in Godet et al. 20150325325410. 

The upper cladding layer (11) of Van Laere et al. 20070263973 is considered to be the first etch mask of the claims and the hardmask (41) is considered to be the second etch mask of the claims.
	The examiner notes that figure 1c and 1d of the instant specification illustrate the removal of the second hard mask [106,106A] and in figures 1f and 1g, shows the removal of the first hard mask.  
It would not be obvious to modify the processes rendered obvious by the combination of Van Laere et al. 20070263973 and Godet et al. 20150325325410 by remove both the hard mask (41) and the upper cladding layer (which corresponds to the first etch mask layer of the claims).  The applicant could overcome this rejection adding recitations to the independent claims which describe removing the second etch mask layer (as in claims 7 and 16) and removing the first etch mask (disclosed by not claimed). 

Claims 1-5,7-14 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Ono JP 60-033504, in view of Godet et al. 20150325325410 , Ochiyutsuto JP 07-288247, Takado et al. JP 01-231327 and Van Laere et al. 20070263973.
Ono JP 60-033504 (machine translation attached) teaches the formation of a blazed grating by coating an acrylic plate (1) with an organic polymer film (2), which is then coated with an insoluble layer (3), a photoresist layer (4), a gold layer (5) and a photoresist layer (6). The top resist (6) is imaged and developed. The gold layer is then etched using an argon ion etch. This was then used as a hard mask when ion etching the photoresist layer (4) with oxygen ions to form a pattern with a rectangular cross section. The remaining gold is then wet etched/dissolved. 
Takado et al. JP 01-231327 (machine translation attached) teaches in example 1 with respect to figure 1, a laminate including a substrate (11), a first photoresist layer (12), a titanium layer (13) and a second, upper photoresist layer (14) which has been patterned with vertical sidewalls (la). The pattern in the upper resist is transferred to the Ti layer by etching with CF4 (lb). The upper resist is then removed and 02 ion beams are angled obliquely as shown in figure lc, to etch the first resist (13). The Ti mask is removed and the angled resist is used to etch the substrate with and angle relative to the chlorine plasma to form angled grooves in figure Id (original at page 3/upper right column to page 3/lower left column). Figure 2 shows the case where the substrate being etched at an angle is a surface emitting laser including a substrate (22), cladding layer (23), active layer (23) and upper cladding layer (24).
Ochiyutsuto JP 07-288247 teaches a trilayer resist of a hardbaked resist (3), a Ti layer (4) and a photoresist (5).  The Ti serves as a mask for patterning the hardbaked resist [0027]. 
	It would have been obvious to one skilled in the art to modify the processes of Ono JP 60-033504 by using Ti as the insoluble layer between the organic polymer film and the photoresist based upon the teachings of Ochiyutsuto JP 07-288247 that Ti has good adhesion to polymers and the use of Ti between the resist layers of Takado et al. JP 01-231327, noting that the Ti is insoluble in the solvents used to coated resists because it is inorganic and using a rectangular ribbon ion beam with a width greater than that of the substrate to be etched as taught by Godet et al. 20150325325410 for the angled ion etch to produce the angled grating structures 
	The inbsoluble Ti layer (3) is held to be the second etch/hard mask.  The polymer layer (4) is held to be the first etch/hard mask. 

	The examiner notes that the hard mask can be silicon nitride, titanium nitride, nitride, oxide, “carbon material” (embracing polymer) or other materials  (prepub of the instant specification at [0017,0035]).  This language may be used to exclude “carbon materials” which would effectively exclude the polymers and hardened resists of the references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 10, 2021